          Case 6:20-cr-00097-ADA Document 34 Filed 09/14/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §     NO: WA:20-CR-00097(1)-ADA
                                                 §
(1) CECILY ANN AGUILAR                           §

                                             ORDER


       Before the Court is the Defendant’s Unopposed Motion for Continuance (Clerk’s Doc.

No. 33). The Defendant was set for Rearraignment on September 22, 2020 and jury selection

and trial on September 28, 2020. Defendant’s counsel has requested that the hearings be reset.

The Government does not oppose the continuance.            The Court finds good cause for this

extension. ACCORDINGLY, the Rearraignment in this case is reset to November 10, 2020 at

9:00 am before the Honorable Jeffrey Manske. Jury selection and trial is reset to November 30,

2020 at 9:00 am.

       Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), the Court finds that the ends of

justice served by allowing the Defendant the additional time in which to prepare outweigh the

best interest of the public and the Defendant in a speedy trial, in that the failure to grant such a

continuance would unreasonably deny the Defendant’s counsel the reasonable time necessary for

effective preparation, taking into account the exercise of due diligence.        See 18 U.S.C. §

3161(h)(7).   Thus, the Court ORDERS that the time from September 28, 2020 through

November 30, 2020, be excluded under the Speedy Trial Act.

       SIGNED this 14th day of September, 2020.

                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
